United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-2481
                        ___________________________

                             Elvin Castillo-Gutierrez

                             lllllllllllllllllllllPetitioner

                                           v.

             Loretta E. Lynch, Attorney General of the United States

                            lllllllllllllllllllllRespondent
                                    ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                  ____________

                          Submitted: September 22, 2015
                             Filed: January 5, 2016
                                 ____________

Before MURPHY, MELLOY, and SMITH, Circuit Judges.
                          ____________

SMITH, Circuit Judge.

       Elvin Castillo-Gutierrez petitions for review of the Board of Immigration
Appeals' (BIA) decision rejecting his claims that he should not be returned to
Nicaragua. Castillo's brother was brutally murdered by local police in Nicaragua.
Castillo, a native Nicaraguan, fears return to Nicaragua would place him in grave
danger from persecution by those responsible for his brother's death. An immigration
judge (IJ) ordered his removal, concluding that he failed to satisfy the requirements
for asylum, withholding of removal, and withholding under the convention against
torture (CAT). The BIA agreed, concluding that Castillo's fear of future persecution
was not objectively reasonable. We deny his petition for review.

                                      I. Background
       Castillo left Nicaragua and entered this country illegally in 2006. After the
Department of Homeland Security initiated proceedings to remove Castillo, he
learned that local police officers killed his brother, Noel, in his hometown. Castillo
does not challenge his removability but seeks relief that would enable him to remain
in the United States. According to Castillo, if he is returned to Nicaragua, he will seek
justice for his brother. But he fears that this course of action will subject him to police
retaliation.

       Castillo's brother, Noel, was beaten to death by local police officers in
Nicaragua. Noel, while intoxicated, attempted to enter a hospital to visit a niece and
was rebuffed by hospital security. Noel tried to force his way into the hospital, and
local police responded. The police officers beat Noel to death and dumped his body
nearby. Miguel, a family friend, witnessed Noel's murder. After Noel died, one of the
officers threatened Miguel that "something might happen to him" if he told anyone
what he saw. Despite the threat, Miguel informed another of Castillo's brothers,
Orlando.

      Several months later, Orlando filed a complaint regarding Noel's death with the
police department and wrote to a human rights organization in Nicaragua. Neither
organization has pursued the matter, and the police officers responsible have not been
prosecuted. To date, Castillo's family has not suffered any retaliation from the police.
Orlando believes that the police are looking for him, but he has been able to avoid
them by living in a rural area a few miles outside of the city.



                                           -2-
       After considering hearing testimony and documentary evidence, the IJ denied
Castillo's request for asylum, withholding of removal, and relief under the CAT.

       The BIA affirmed the IJ's denial of asylum, finding that Castillo failed to
establish that his fear of future persecution was objectively reasonable. The BIA
noted that Castillo did "not identify any objective evidence that private individuals
who investigate the death of relatives are persecuted in Nicaragua." The BIA also
found that "[t]he presence of unharmed family members [and friends] in Nicaragua
significantly undermines [Castillo's] claimed fear." In particular, the BIA noted that
"[o]ne of [Castillo's] remaining brothers has filed a report and contacted a human
rights group" and that "his brother's actions [have not] resulted in any actual harm to
him." Similarly, Miguel, "has not experienced any harassment aside from [the]
unfulfilled threat." Accordingly, the BIA concluded that "the Immigration Judge
properly denied [Castillo's] request for asylum."

       The BIA also affirmed the IJ's denial of withholding of removal and
withholding under the CAT. Citing Malonga v. Mukasey, 546 F.3d 546, 551 (8th Cir.
2008), the BIA held that because Castillo "has not met the lower standard of showing
a well-founded fear of future persecution for purposes of asylum, he has necessarily
not established a clear probability of future persecution" for purposes of his request
for withholding of removal. Applying Alemu v. Gonzales, 403 F.3d 572, 576 (8th Cir.
2005), the BIA additionally held that because Castillo "has not presented an unrelated
claim to protection under the Convention Against Torture, the Immigration Judge
properly denied that request as well."

       The IJ decided this case in Kansas City, Missouri. Accordingly, we have
jurisdiction to review the final order of the BIA pursuant to 8 U.S.C. § 1252(a).




                                         -3-
                                     II. Discussion
                                 A. Standard of Review
         "We must affirm the agency's decision that [Castillo] is not eligible for asylum
if it is supported by substantial evidence on the administrative record considered as
a whole." See Melecio-Saquil v. Ashcroft, 337 F.3d 983, 986–87 (8th Cir. 2003)
(citation omitted). Castillo thus "bears the heavy burden of showing that his evidence
'was so compelling that no reasonable factfinder could fail to find the requisite fear
of persecution.'" See Id. (quoting INS v. Elias-Zacarias, 502 U.S. 478, 483–84
(1992)).

                                       B. Asylum
        To obtain asylum, Castillo must demonstrate either past persecution or a well-
founded fear of future persecution on account of his race, religion, nationality,
political opinion, or membership in a particular social group.
8 U.S.C. §§ 1101(a)(42), 1229a(c)(4); Elias-Zacarias, 502 U.S. at 481. A fear of
future persecution is "well founded" if it "is both subjectively genuine and objectively
reasonable." Feleke v. INS, 118 F.3d 594, 598 (8th Cir. 1997) (citation omitted). "For
an alien's fear of persecution to be objectively reasonable, the fear must have basis
in reality and must be neither irrational nor so speculative or general as to lack
credibility." Perinpanathan v. INS, 310 F.3d 594, 598 (8th Cir. 2002) (citation
omitted). Moreover, "[a]n applicant does not have a well-founded fear of persecution
if the applicant could avoid persecution by relocating to another part of the applicant's
country of nationality . . . if under all the circumstances it would be reasonable to
expect the applicant to do so." 8 C.F.R. § 1208.13(b)(2)(ii).

      The BIA determined that Castillo's fear was not objectively reasonable. Castillo
argues that

      a review of the record as a whole reveals that [his] testimony, [which
      was] specifically deemed credible [by the IJ], along with the voluminous

                                          -4-
      documentary evidence on country conditions in Nicaragua, more than
      demonstrate that his fear [of future persecution] is objectively
      reasonable such that no reasonable adjudicator could fail to reach this
      conclusion.

He points to three facts, asserting that they undermine the BIA's determination by
showing it is not based on the record as a whole. First, he argues that Miguel, who
witnessed Noel's beating and death, has not been harmed because "other than
privately telling Mr. Castillo's family what happened, Miguel has never tried to report
the incident to authorities or anyone else who could take action publicly." In contrast,
Castillo asserts that his safety will be in jeopardy because he feels duty bound to take
public, not private, action against the police. Second, he argues that unlike his brother
Orlando, who has filed a police report and is "the subject of intensive scrutiny by the
police," the "affirmative and wide-ranging steps that Mr. Castillo will take in
Nicaragua will increase his interest to the government and law enforcement many
times over." Finally, he argues that the BIA "did not adequately account for the
extensive evidence of country conditions in Nicaragua" that has been documented by
the Department of State.

       Castillo's evidence and argument fail to state a case "'so compelling that no
reasonable factfinder could fail to find the requisite fear of persecution.'"
Melecio-Saquil, 337 F.3d at 986 (quoting Elias-Zacarias, 502 U.S. at 483–84). The
BIA considered Miguel's and Orlando's actions, along with the police response or
nonresponse, and declined to alter its decision. First, Miguel remains unharmed
despite disregarding the police threat and telling Castillo's family what he witnessed.
Similarly, Orlando filed a local police report on the basis of Miguel's eye-witness
statement and has not been harmed. These facts provide substantial evidence to
support the BIA's determination that the threat against Miguel—and by extension
Castillo—is speculative. Second, Castillo's brother lives just three miles from their
hometown, but the "intensive scrutiny" after he filed a police report has not amounted


                                          -5-
to actual harm. On this record, the BIA could conclude that Castillo's fear is
speculative, even if he increased his public accusation of the police. This is especially
true in light of his ability to relocate.

       Additionally, Castillo's evidence of Nicaraguan human-rights practices do not
compel a contrary conclusion. Castillo's evidence includes nine killings by security
forces and the arbitrary arrest, detention, and torture of four persons near Castillo's
home town in 2011. The relatively limited number and generalized character of these
incidents provide substantial evidence to support the BIA's determination that
Castillo's fear is speculative.

       In sum, Castillo fails to establish facts "'so compelling that no reasonable
factfinder could fail to find the requisite [objective] fear of persecution'" necessary
for asylum. Id. (quoting Elias-Zacarias, 502 U.S. at 483–84).

             C. Withholding of Removal and Withholding Under the CAT
       Finally, we have held that "[t]he clear probability standard for withholding of
removal is more onerous than the well-founded fear standard for asylum." Malonga,
546 F.3d at 551 (citation omitted). And relief under the CAT requires alternative
factual grounds when a request for asylum has been found insufficient. Alemu,
403 F.3d at 576. Accordingly, the BIA properly rejected Castillo's claims for
withholding of removal and withholding under the CAT because Castillo failed to
satisfy the legal requirements of asylum and has presented no alternative factual basis
for relief under the CAT.

                                III. Conclusion
      Accordingly, we deny Castillo's petition for review.
                     ______________________________




                                          -6-